 In the Matter Of INDIANA DESK COMPANYandUNITED FURNITUREWORKERS OF AMERICA LOCAL No. 331, AFFILIATED WITH THE C. I. O.Cases Nos. 14-C-793 and 14-R-6,03 (R-4429)ORDER DENYING RESPONDENT'S PETITION FOR MODI-FICATION OF BOARD'S DECISION AND ORDERSeptember4, 1944On April 29, 1944, the Board issued its Decision and Order in theabove-entitled proceeding,'in part, finding that the respondent dis-criminatorily refused, upon application,to reinstate approximately50 strikers,and ordering,among other things, that the respondent rein-state the bulk of such strikers with back pay.On August 11, 1944, therespondent filed with the Board a "Petition for Reconsideration andModification"of the Decision and Order,and a brief to support itspetition.The respondent in substance contends that the strike,participatedin by the employees involved in this proceeding,was prosecuted tocompel the respondent to grant wage increases in violation of federal]aw,2 and that the Board erred in extending protection of the NationalLabor Relations Act to employees who had engaged in such unlawfulconduct.In support of its contention,the respondent relies on ourdecision inMatter of American News Company,Inc.,andMagazineMailers' and Deliveries'Union of North Jersey.'However, in ouropinion, the operative facts in theAmerican Newscase are essentiallydifferent from those in the instant proceeding,and the doctrine of theAmerican Newscase is inapplicable here.In theAmerican Newscase, the union and the employer had bar-gained to an agreement for wage increases and, in accordance with ap-plicable federal regulations,had made a joint application to the1 56 N. L. R. B. 76.-2 In its brief the respondent refers to the Act of Congress of October 2, 1942, 56 Stat.764, a measure intended to limit and control wage increases.Pursuant to the Act ofOctober 2, 1942, on the next day, the President issued Executive Order No 9250, "Pro-viding for the Stabilization of the National Economy," 7 F. R 781, which prohibited anywage increase arrived at by voluntary agreement, collective bargaining, or otherwise,until such increase had been approved by the National War Labor Board, Section 11 of theAct of October 2 provided that any individual or corporation violating any provision of thestatute, or of any regulation promulgated thereunder, should upon conviction be subjectto fine, imprisonment, or both.855N L R B 1802.58 N. L. R. B., No. 10.48 INDIANA DESK COMPANY49NationalWar Labor Board for approval of the proposedincreases.Before such approval had been obtained and with knowledge that,under existing wage stabilization legislation and regulations, the pro-posed wageincreasescould not lawfully be put into effect prior to suchapproval, the union resorted to strike action to force the employer topay the proposedwage increasesimmediately. In these circumstances,the Board concluded that the purpose of the strike was illegal and thatsuch a strike was not a concerted activity protected by the NationalLabor Relations Act.However, in the present case the strike had no such illegal purpose.The record shows that the strike here, unlike that in theAmericanaNewscase,was the outgrowth of a wage dispute provoked by therespondent's unwillingness to agree to the employees' request for wageincreases and was not precipitated by an unlawful demand that agreedwage increases be put into effect prior to approval by the War LaborBoard.In essence, the instant case involves a situation in which,after reaching an impasse in bargaining negotiations concerningwages, employees have resorted to economic pressure to effect anagreement with their employer.There is no basis for the respondent'scontention that, because of the Act of October 2, 1942, or regulationsthereunder, such concerted activity, otherwise within the protection ofthe National Labor Relations Act, should be outlawed.Wages char-acteristically have been within the scope of collective bargaining and,as we pointed out in theAmerican Newsdecision, ". . . the Govern-ment's power of review over wages," under the Act of October 2, 1942,does not "render collective bargaining obsolete." 4Neither such legis-lation, nor the regulations thereunder, was intended to curtail orimpair the employees' right to bargain collectively concerning wagesor to engage in other related concerted activity, or to lessen the em-ployer's obligation under the National LaborRelationsAct to bargaincollectively in good faith on wage matters,' except insofar as suchprovisions for wage stabilization made wageagreementssubject toWar Labor Board approval as a condition to their becoming effective.Thus, the employees herein, by implementing normal and legitimatecollective bargaining with respect to negotiation of wage increaseswith strike action, were engaged in a type of activity falling withinthe protection of Section 7 of the Act.The respondent finally contends that the Board erred in findingdiscrimination against the strikers and ordering their reinstatement4 Section 4 of the Act of October 2, 1942, provides in part that no action should be takenunder the authority of that statute"which is inconsistent with . . the National LaborRelations Act."In the debate on the bill, Senator Brown,speaking for the Committee said,in part, that Section 4 "preserved for labor..the right of collective bargaining con-tained in the National Labor Relations Act "Congressional Record, p 7207,September21, 1942.5 SeeMatter of Ideal Leather Novelty Co , Inc ,54 N L R B 761.609591-45-vol 58-5 50DECISIONSOF NATIONALLABOR RELATIONS BOARDin that "the striking employees were discharged by the respondentpromptly when the respondent ascertained said strikers were engagedin an economic strike; that at the time of their discharge, and there-after, they were not discriminated against by the respondent becauseof their concerted activity; that while it is true that their places hadnot been filled during the pendency of the strike, such failure to filltheir places was due to the fact that the striking employees preventedthe respondent from operating its plant at all between October the10th, 1942, the day the strike occurred, and November the 9th, 1942,the day upon which normal operations at respondent's plant resumed."The contention is clearly without merit. Indeed, by admitting thatthe strikers were discharged because they had engaged in an economicstrike and before replacement employees were hired, the respondenthas confessed that it discriminated with respect to their hire andtenure of employment within the meaning of Section 8 (3) of theAct.Nor is it relevant why the respondent did not replace thestrikers, so long as it appears, as it does here, that the strikers wereengaged in a concerted activity protected by the Act,6 and that thejobs formerly held by the strikers had not been filled at the time therespondent discriminatorily rejected their unconditional applicationfor reilistatement.Having duly considered the respondent's application, it is orderedthat the "Petition for Reconsideration and Modification of the Board'sDecision and Order" in the above-entitled proceeding be, and it herebyis,denied.CHAIRMAN MiLLIS took no part in the consideration of the aboveOrder Denying Respondent's Petition for Modification of Board'sDecision and Order.6No showing was made that the strikers were guilty of any serious acts of misconducton the picket line or that they unlawfully prevented the respondent from operating itsplant.1